Citation Nr: 0630697	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957, from January 1958 to February 1960, and from September 
1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development and that 
development was completed.  The case has since been returned 
to the Board for appellate review.

A hearing was held on June 11, 2003, in Montgomery, Alabama, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during his 
period of service.

3.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his active service.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice prior to the initial rating 
decision in October 2001.  Nevertheless, the RO did send the 
veteran letters in February 2003, May 2004, and January 2006 
in connection with his claim for service connection, which 
met the notification requirements.  The Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for service connection was readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the February 2003, May 2004, and January 2006 letters about 
the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, 
the February 2003 and January 2006 letters stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The May 2004 letter also indicated that 
the evidence must show that the veteran has a current 
diagnosis of the disability; a relationship between his 
current disability and an injury, disease, or event in 
military service; and credible supporting evidence that the 
claimed in service stressor occurred.  The January 2006 
letter further informed the veteran that he needed evidence 
showing that he engaged in combat or was a prisoner of war 
and that he would otherwise need to provide details regarding 
his claimed in-service stressor.  Additionally, the April 
2002 statement of the case (SOC) and the February 2003 and 
March 2006 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2004 and January 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2004 and January 2006 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The February 2003 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2004 letter informed the 
veteran that it was still his responsibility to support his 
claim with appropriate evidence.  Similarly, the May 2004 
letter and January 2006 letters stated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran pertaining to effective dates, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for PTSD.  Thus, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.  


In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as his VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  He was afforded VA 
examinations in April 2001 and February 2006, and he was 
provided the opportunity to testify at a June 2003 hearing 
before the Board.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialty as an armorer, an organizational supply specialist, 
a material control and accounting specialist, and a unit 
supply specialist, and there is no indication in his 
personnel records that he was assigned to or participated in 
combat duties.  Nor do his service records show that he 
received any awards or decorations indicative of combat 
service, such a Bronze Star with V Device or Purple Heart.  
The Board does acknowledge that the veteran has been awarded 
several medals, including the National Defense Medal; 
however, none of his awards are indicative of combat.  As 
such, the Board finds that the veteran is not shown to have 
engaged in combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that he was exposed to a traumatic stressor during his period 
of service, he has not provided specific details regarding 
his claimed stressors despite several inquiries.  In this 
regard, the veteran submitted a statement in January 2001 in 
which he indicated that he had served with the 226th Area 
Support Group in Mobile, Alabama as well as in Desert Shield 
and Desert Storm.  He claimed that he sometimes traveled to 
convoy support centers alone without any communication from 
his unit.  The veteran carried a loaded weapon in case there 
were unfriendly vehicles or checkpoints, and he claimed that 
he witnessed many accidents and civilian deaths during those 
trips.  The veteran also reported that he had been assigned 
to work in a civilian maintenance shop in Saudi Arabia and 
stated that he was unsure whether the civilians would be 
friendly to him.  

The RO sent the veteran a form for him to complete and return 
in support of his claim for PTSD.  The veteran did return the 
questionnaire in March 2004 indicating his branch of service, 
unit assignment, and the dates of assignment.  However, he 
did not complete the section in which he was asked to 
describe the in-service incident that he believed contributed 
to his current condition.

The veteran did later submit a statement in February 2002 in 
which he indicated that he arrived in Saudi Arabia in October 
1990.  He also reiterated his contentions in the January 2001 
statement concerning his travel to convoy support centers and 
working with civilians in Saudi Arabia.  He also provided 
similar testimony at his June 2003 hearing before the Board.  

In November 2003, the Board noted that the veteran had only 
provided descriptions regarding the general nature and events 
pertaining to the alleged stressor.  Nevertheless, the Board 
remanded the case for further development, which included 
obtaining the veteran's service personnel records.  The RO 
obtained those records and also requested the United States 
Armed Service Center for Unit Records Research (USACURR) 
provide verification of the alleged stressors.  However, a 
response from USACURR indicated that further research could 
not be conducted on behalf of the veteran.  It was noted that 
numerous vehicle accidents occurred in the theater of 
operation during the veteran's tour of duty and that he would 
need to provide the specific details of the incidents in 
order for a search to be performed.  The RO sent a letter to 
the veteran in January 2006 informing him that his service 
personnel records had been obtained, but that his cited 
stressors were not verified by his military records.  He was 
asked to send any evidence verifying that he engaged in 
combat or was a POW.  The letter also requested that he 
provide specific details regarding the alleged incident, 
including a description, date, and location.  The Board also 
notes that the April 2002 SOC and February 2003 and March 
2006 SSOCs explained to the veteran that identifiable 
stressors were required and that the information he had 
provided was inadequate to verify his alleged stressors.  The 
veteran has not provided any additional information necessary 
to verify the alleged stressors.  

In this case, VA is unable to verify any of the veteran's 
claimed in-service stressors, and his lay testimony is 
insufficient, standing alone, to establish service 
connection. Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  The veteran has 
provided nothing more than general assertions regarding his 
alleged stressors so that an attempt at verifying those 
stressors could not be made, and there is no evidence 
corroborating the appellant's claimed stressors.  Thus, 
because none of the veteran's previous diagnoses of PTSD were 
based upon a verified in-service stressor, the claim for 
service connection for PTSD must be denied.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.  The veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
verified stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


